Citation Nr: 1421187	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-46 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 2008 for an award of a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to specially adapted housing allowance or special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In December 2009, the RO denied a claim for an effective date prior to February 22, 2008 for TDIU.  In February 2011, the RO denied a claim for a specially adapted housing allowance and a special home adaptation grant.  

In August 2012, the Veteran was afforded a hearing before a Veterans Law Judge who is no longer with the Board.  In February 2014, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  In a statement, received in March 2014, the appellant stated that he did not desire another hearing.  The undersigned has reviewed this transcript.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In a final and unappealed decision, dated in June 10, 2006, the RO denied a claim for a TDIU.  

2.  Subsequent to the RO's June 10, 2006 rating decision which denied a claim for TDIU, a claim that may serve as a basis for a TDIU was received no earlier than February 22, 2008.  

3.  The Veteran is service-connected for lumbar spondylosis with facet arthropathy, evaluated as 40 percent disabling, a left femur fracture, evaluated as 30 percent disabling; left knee instability, evaluated as 30 percent disabling, shortening of the bones of the left lower extremity, evaluated as 10 percent disabling, and left knee degenerative joint disease, evaluated as 10 percent disabling. 

4.  The Veteran is not blind, and does not have permanent impairment of vision of both eyes, ankylosis of one or both knees or one or both hips, or loss of use of either hand or either foot as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 22, 2008 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 3.400 (2013).

2.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, and for a certificate of eligibility for a special home adaptation grant, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 2101(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.809, 3.809a (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date - TDIU

The Veteran argues that he is entitled to an effective date prior to February 22, 2008, for a TDIU.  He argues that he submitted a claim for TDIU in 1980, and, implicitly, that he met the criteria for TDIU at that time.  See e.g., Veteran's notice of disagreement, received in December 2009; Veteran's statement (VA Form 21-4138), received in June 2010; Veteran's appeal (VA Form 9), received in November 2000.  

During his hearing, held in August 2012, the Veteran testified that he had had been unable to work since 1980.  His testimony is somewhat open to interpretation, but he appeared to have stated that he had appealed an adverse 1980 decision on TDIU to the Board, however, his claim was not granted until 2009.  He further appeared to assert that his effective date should be in 2000 because that was when he was fitted for a leg brace and a modified shoe (shoe lift).   

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521 .

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a) , 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

A VA decision need not expressly discuss a pending claim for it to be deemed denied.  See Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed.Cir.2010); Munro v. Shinseki, 616 F.3d 1293, 1297 (Fed.Cir.2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir.2009).  The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).

In December 1980, the Veteran filed a claim for service connection for a head disability, a back disability, and broken left leg, all claimed as incurred due to a fall from a building during service in 1968.  He asserted that he could not work due to his disabilities.  

In May 1981, the RO denied service connection for a fractured zygoma, headaches, and a back disability, and granted service connection for residuals of a fractured left femur, evaluated as 10 percent disabling.  The RO also indicated that it had denied a TDIU.  The Veteran appealed all of the denials.  

In September 1982, the Board denied the claim for a back disability, and remanded the remaining claims for additional development.  

In November 1983, the Board denied a claim for "residuals of a concussion," and for a TDIU. The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  

Thereafter, the Veteran repeatedly filed claims for increased ratings for residuals of his left femur fracture, or a shortening of the bones in his left lower extremity (for which service connection was granted in June 2005, and a 10 percent rating assigned); these claims were denied, except for an increase to 20 percent for the left femur, granted in May 1993, and an increase to 30 percent for the left femur, granted in November 1997.  

In July 2001, the RO denied a claim for an increased rating for residuals of left femur fracture.  The Veteran appealed, and in January 2006, the Board denied the claim.  There was no appeal, and the Board's decision became final.  Id. 

On June 10, 2006, the RO denied a claim for TDIU.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

There is no evidence to show that a claim, formal or informal, for TDIU, was received at any time after June 10, 2006 (the date the RO's decision was issued) and prior to February 22, 2008.  See 38 C.F.R. §§ 3.155, 3.157.

In summary, in a final decision, dated in June 2006, the RO denied a claim for a TDIU.  There is no evidence dated after June 10, 2006, and prior to February 22, 2008, to show that he filed a claim for TDIU.  See 38 C.F.R. §§ 3.155, 3.157 (2013).  To the extent that the Veteran has argued that he appealed an adverse decision "in 1980," this is presumably a reference to the RO's May 1981 decision, which denied a TDIU.  However, while what the Veteran says may be true, the evidence shows that the Veteran appealed the denial of TDIU, and that in November 1983, the Board denied the claim.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  Therefore, unfortunately, this argument does not provide a basis for an earlier effective date for TDIU.  Accordingly, there is no basis for an effective date prior to February 22, 2008 for the Veteran's TDIU, and the claim must be denied.  

Specially Adapted Housing

The Veteran asserts that he is entitled to specially adapted housing.  He argues that he must wear a brace on his left leg and back on a daily basis, and that he has been approved for a wheelchair.  He argues that he can only stand for a small period of time, and that he has had four heart bypass operations.  See Veteran's notice of disagreement, received in March 2011; Veteran's letter, received in June 2011.  During his hearing, held in August 2012, the Veteran testified that he could not stand for very long due to his leg, and that he had a ramp in his home in order to access it while using his wheelchair.

In June 2010, the Veteran filed his claim.  In February 2011, the RO denied the claim.  The Veteran has appealed.

The Board notes that additional medical records have been received since the RO's adjudication of the claim, that are unaccompanied by a waiver of RO review.  However, this evidence does not implicate the applicable criteria, discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2013).  Accordingly, a remand for RO consideration is not required.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2013). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809(a). 

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent, foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

The standard ranges of motion of the knee are zero degrees extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  

The Veteran is service-connected for lumbar spondylosis with facet arthropathy, evaluated as 40 percent disabling, a left femur fracture, evaluated as 30 percent disabling; left knee instability, evaluated as 30 percent disabling, shortening of the bones of the left lower extremity, evaluated as 10 percent disabling, and left knee degenerative joint disease, evaluated as 10 percent disabling. 

The medical evidence includes VA progress notes, which note a history of coronary artery disease with STEMI (ST-segment elevation myocardial infarction) and CABG (coronary artery bypass grafting) times three, hypertension, and diabetes mellitus.  A March 2010 reports notes strength of 3+/5 in the left quadriceps, and 4/5 in the hamstring.  

A VA joints examination report, dated in August 2010, notes that the Veteran walked with a cane, and that he reported he occasionally walked with a left knee brace.  He reported that he could walk less than 50 feet,  or less than 15 minutes.  On examination, the left femur was stable.  The left knee had extension to 0 degrees, and flexion to130 degrees.  X-rays revealed a healed midshaft femur fracture with an intramedullary rod placement, and hardware in appropriate position, which had healed in appropriate alignment.  The left knee had mild osteoarthritis.  

A VA mobility assessment, dated in February 2011, notes that the Veteran is ambulatory, and can drive, and that he used a wheelchair.  He was noted to be independent in dressing, bathing, feeding, and toileting.  He was a functional household ambulatory (less than 100 feet), but not a functional community ambulatory (more than 100 feet).  A scooter was recommended due to "significant cardiac problems and cardoipulmonary issues," as well as decreased ambulation due to a rod in his left leg.  However, it is important for the Veteran to understand that such a report provides highly probative evidence against this claim.      

The evidence does not show, nor has the Veteran asserted, that he is blind or has visual acuity of 5/200 or less in both eyes.  With regard to the other criteria, the evidence is insufficient to show that the Veteran has the loss or loss of use of both lower extremities, or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity.  In this regard, while the Veteran is impaired due to service-connected left leg disabilities (this is not in dispute), there is no competent evidence to show that he has lost the use of his left lower extremity due to service-connected disability.  In fact, the examination indicates that while the Veteran clearly has problems (scooter was recommended), he has some mobility so it can not be said he has "loss of use".

The evidence further shows that he has severe cardiovascular disorders, as well as diabetes mellitus.  However, service connection is not currently in effect for either of these disorders and these cannot be used to grant this claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  

The Veteran also does not qualify for a grant for necessary special home adaptations, as he is not shown to have compensation based on permanent and total service-connected disability which is due to blindness in both eyes with 5/200 visual acuity or less, or the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his orthopedic disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate regulations.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities (providing the basis for the high disability evaluation).  However, the competent medical evidence of record does not show that the criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a have been met at this time.



The Duty to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2009 and July 2010, of the criteria for establishing the claimed benefits, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA records.  In this regard, in July 2009, the RO issued a memorandum in which it concluded that the Veteran's Social Security Administration records were not available, and that any further efforts to obtain them would be futile.  That same month, the RO notified that Veteran that his SSA records could not be obtained, and that any further attempts to obtain additional service records would be futile.  See 38 C.F.R. § 3.159(e) (2013).  The Veteran has been afforded an examination.  

In August 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2012 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the current severity of his service-connected disabilities as they related to the claimed benefits.  The testimony does not indicate that there are any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An effective date prior to February 22, 2008 for TDIU is denied.

Entitlement to a special adaptive housing, or special home adaptation grant, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


